Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-32637 AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) IOWA 42-1039071 (State or Other Jurisdiction of (I. R. S. Employer Incorporation or Organization) Identification Number) AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant's Telephone Number, Including Area Code: (515) 232-6251 Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _ X _ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Emerging growth company If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. COMMON STOCK, $2.00 PAR VALUE (Class) (Shares Outstanding at April 28, 2017) Table of Contents AMES NATIONAL CORPORATION INDEX Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) 3 Consolidated Balance Sheets at March 31, 2017and December 31, 2016 3 Consolidated Statements of Income for the three monthsended March 31, 2017 and 2016 4 Consolidated Statements of Comprehensive Income for the threemonths ended March 31, 2017 and 2016 5 Consolidated Statements of Stockholders’ Equity for the threemonths ended March 31, 2017 and 2016 6 Consolidated Statements of Cash Flows for the threemonths ended March 31, 2017 and 2016 7 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 PART II. OTHER INFORMATION Item 1. Legal Proceedings 47 Item 1.A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. Mine Safety Disclosures 47 Item 5. Other Information 48 Item 6. Exhibits 48 Signatures 49 2 Table of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, ASSETS Cash and due from banks $ 24,843,933 $ 29,478,068 Interest bearing deposits in financial institutions 49,361,944 31,737,259 Securities available-for-sale 516,352,893 516,079,506 Loans receivable, net 759,786,001 752,181,730 Loans held for sale 196,145 242,618 Bank premises and equipment, net 15,901,957 16,049,379 Accrued income receivable 7,270,957 7,768,689 Other real estate owned 542,812 545,757 Deferred income taxes 2,850,082 3,485,689 Intangible assets, net 1,238,290 1,352,812 Goodwill 6,732,216 6,732,216 Other assets 10,228,498 799,306 Total assets $ 1,395,305,728 $ 1,366,453,029 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ 202,797,222 $ 212,074,792 NOW accounts 343,459,201 310,427,812 Savings and money market 396,934,766 381,852,433 Time, $250,000 and over 37,253,819 39,031,663 Other time 161,227,296 166,022,165 Total deposits 1,141,672,304 1,109,408,865 Securities sold under agreements to repurchase 50,373,505 58,337,367 Federal Home Loan Bank (FHLB) advances 14,500,000 14,500,000 Other borrowings 13,000,000 13,000,000 Dividends payable 2,048,401 1,955,292 Accrued expenses and other liabilities 5,584,808 4,146,262 Total liabilities 1,227,179,018 1,201,347,786 STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares; issued and outstanding 9,310,913 shares as of March 31, 2017 and December 31, 2016 18,621,826 18,621,826 Additional paid-in capital 20,878,728 20,878,728 Retained earnings 127,743,103 126,181,376 Accumulated other comprehensive income (loss) - net unrealized gain (loss) on securities available-for-sale 883,053 ) Total stockholders' equity 168,126,710 165,105,243 Total liabilities and stockholders' equity $ 1,395,305,728 $ 1,366,453,029 See Notes to Consolidated Financial Statements. 3 Table of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended March 31, Interest income: Loans, including fees $ 8,115,685 $ 7,857,970 Securities: Taxable 1,512,919 1,495,310 Tax-exempt 1,318,062 1,400,031 Interest bearing deposits and federal funds sold 137,173 95,703 Total interest income 11,083,839 10,849,014 Interest expense: Deposits 921,430 750,121 Other borrowed funds 279,401 263,370 Total interest expense 1,200,831 1,013,491 Net interest income 9,883,008 9,835,523 Provision for loan losses 397,574 192,014 Net interest income after provision for loan losses 9,485,434 9,643,509 Noninterest income: Wealth management income 698,932 787,108 Service fees 359,132 397,091 Securities gains, net 365,035 201,693 Gain on sale of loans held for sale 138,012 176,757 Merchant and card fees 315,036 344,073 Other noninterest income 204,471 192,750 Total noninterest income 2,080,618 2,099,472 Noninterest expense: Salaries and employee benefits 4,045,644 4,051,784 Data processing 823,779 761,132 Occupancy expenses, net 544,030 603,437 FDIC insurance assessments 103,831 163,988 Professional fees 298,145 267,916 Business development 237,741 235,160 Other real estate owned expense (income), net 4,134 ) Intangible asset amortization 98,802 95,248 Other operating expenses, net 320,618 275,675 Total noninterest expense 6,476,724 6,434,724 Income before income taxes 5,089,328 5,308,257 Provision for income taxes 1,479,200 1,501,166 Net income $ 3,610,128 $ 3,807,091 Basic and diluted earnings per share $ 0.39 $ 0.41 Dividends declared per share $ 0.22 $ 0.21 See Notes to Consolidated Financial Statements. 4 Table of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three Months Ended March 31, Net income $ 3,610,128 $ 3,807,091 Other comprehensive income, before tax: Unrealized gains on securities before tax: Unrealized holding gains arising during the period 2,682,082 3,963,557 Less: reclassification adjustment for gains realized in net income 365,035 201,693 Other comprehensive income, before tax 2,317,047 3,761,864 Tax effect related to other comprehensive income ) ) Other comprehensive income, net of tax 1,459,740 2,369,974 Comprehensive income $ 5,069,868 $ 6,177,065 See Notes to Consolidated Financial Statements. 5 Table of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (unaudited) Three Months Ended March 31, 2017 and 2016 Common Stock Additional Paid-in-Capital Retained Earnings Accumulated Other Comprehensive Income (Loss), Net of Taxes Total Stockholders' Equity Balance, December 31, 2015 $ 18,621,826 $ 20,878,728 $ 118,267,767 $ 3,481,736 $ 161,250,057 Net income - - 3,807,091 - 3,807,091 Other comprehensive income - - - 2,369,974 2,369,974 Cash dividends declared, $0.21 per share - - ) - ) Balance, March 31, 2016 $ 18,621,826 $ 20,878,728 $ 120,119,566 $ 5,851,710 $ 165,471,830 Balance, December 31, 2016 $ 18,621,826 $ 20,878,728 $ 126,181,376 $ ) $ 165,105,243 Net income - - 3,610,128 - 3,610,128 Other comprehensive income - - - 1,459,740 1,459,740 Cash dividends declared, $0.22 per share - - ) - ) Balance, March 31, 2017 $ 18,621,826 $ 20,878,728 $ 127,743,103 $ 883,053 $ 168,126,710 See Notes to Consolidated Financial Statements. 6 Table of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, 2017 and 2016 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 3,610,128 $ 3,807,091 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 397,574 192,014 Provision for off-balance sheet commitments 10,000 20,000 Amortization, net 728,139 760,460 Amortization of intangible asset 98,802 95,248 Depreciation 274,347 291,393 Deferred income taxes ) 23,700 Securities gains, net ) ) Gain on sales of loans held for sale ) ) Proceeds from loans held for sale 4,617,145 7,151,247 Originations of loans held for sale ) ) Loss on sale of premises and equipment, net 29,276 - (Gain) on sale of other real estate owned, net ) ) Change in assets and liabilities: Decrease in accrued income receivable 497,732 184,662 (Increase) decrease in other assets ) 129,371 Increase in accrued expenses and other liabilities 1,428,546 969,330 Net cash provided by operating activities 6,242,046 6,341,534 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of securities available-for-sale ) ) Proceeds from sale of securities available-for-sale 1,491,070 12,365,100 Proceeds from maturities and calls of securities available-for-sale 9,804,453 12,090,662 Net (increase) in interest bearing deposits in financial institutions ) ) Net (increase) decrease in loans ) 5,551,541 Net proceeds from the sale of other real estate owned 26,637 151,372 Purchase of bank premises and equipment, net ) ) Other 15,720 - Net cash (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Increase in deposits 32,263,439 9,670,447 (Decrease) in securities sold under agreements to repurchase ) ) Payments on FHLB borrowings and other borrowings - ) Dividends paid ) ) Net cash provided by financing activities 22,344,285 855,732 Net (decrease) in cash and due from banks ) ) CASH AND DUE FROM BANKS Beginning 29,478,068 24,005,801 Ending $ 24,843,933 $ 21,620,875 7 Table of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (unaudited) Three Months Ended March 31, 2017 and 2016 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash payments for: Interest $ 1,205,110 $ 1,025,880 Income taxes 75,459 12,000 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING ACTIVITIES Transfer of loans receivable to other real estate owned $ 16,668 $ - Proceeds from the sale of securities available-for-sale, recorded in other assets pending settlement $ 9,149,603 $ - See Notes to Consolidated Financial Statements. 8 Table of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) 1. Significant Accounting Policies The consolidated financial statements for the three months ended March 31, 2017 and 2016 are unaudited. In the opinion of the management of Ames National Corporation (the "Company"), these financial statements reflect all adjustments, consisting only of normal recurring accruals, necessary to present fairly these consolidated financial statements. The results of operations for the interim periods are not necessarily indicative of results which may be expected for an entire year. Certain information and footnote disclosures normally included in complete financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted in accordance with the requirements for interim financial statements. The interim financial statements and notes thereto should be read in conjunction with the year-end audited financial statements contained in the Company's Annual Report on Form 10-K for the year ended December 31, 2016 (the “Annual Report”). The consolidated financial statements include the accounts of the Company and its wholly-owned banking subsidiaries (the “Banks”). All significant intercompany balances and transactions have been eliminated in consolidation. Goodwill: Goodwill represents the excess of cost over the fair value of net assets acquired. Goodwill resulting from acquisitions is not amortized, but is tested for impairment annually or whenever events change and circumstances indicate that it is more likely than not that an impairment loss has occurred. Goodwill is tested for impairment using a two-step process that begins with an estimation of the fair value of a reporting unit. The second step, if necessary, measures the amount of impairment, if any. Significant judgment is applied when goodwill is assessed for impairment. This judgment includes developing cash flow projections, selecting appropriate discount rates, identifying relevant market comparables, incorporating general economic and market conditions and selecting an appropriate control premium. At March 31, 2017, Company management has performed a goodwill impairment assessment and determined goodwill was not impaired. New and Pending Accounting Pronouncements: In January 2016, the Financial Accounting Standards Board (“FASB”) issued Accounting Standard Update (“ASU”) No. 2016-01, Financial Instruments—Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities. The update enhances the reporting model for financial instruments to provide users of financial statements with more decision-useful information by updating certain aspects of recognition, measurement, presentation and disclosure of financial instruments. Among other changes, the update includes requiring changes in fair value of equity securities with readily determinable fair value to be recognized in net income and clarifies that entities should evaluate the need for a valuation allowance on a deferred tax asset related to available for sale securities in combination with the entities' other deferred tax assets. Among other items the ASC requires public business entities to use the exit price notion when measuring the fair value of financial instruments for disclosure purposes. For public companies, this update will be effective for interim and annual periods beginning after December 15, 2017, and is to be applied on a modified retrospective basis. The Company is currently assessing the impact that this guidance will have on its consolidated financial statements, but does not expect the guidance to have a material impact on the Company's consolidated financial statements. In February 2016, the FASB issued ASU No. 2016-02, Leases (Topic 842). The ASU requires a lessee to recognize on the balance sheet assets and liabilities for leases with lease terms of more than 12 months. Consistent with current GAAP, the recognition, measurement, and presentation of expenses and cash flows arising from a lease by a lessee primarily will depend on its classification as a finance or operating lease. Unlike current GAAP, which requires that only capital leases be recognized on the balance sheet, the ASC requires that both types of leases by recognized on the balance sheet. For public companies, this update will be effective for interim and annual periods beginning after December 15, 2018. Early application is permitted. The adoption of this guidance is not expected to have a material impact on the Company’s consolidated financial statements. 9 Table of Contents In June 2016, the FASB issued ASU No. 2016-13, Financial Instruments-Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments. The ASU requires an organization to measure all expected credit losses for financial assets held at the reporting date based on historical experience, current conditions, and reasonable and supportable forecasts. Financial institutions and other organizations will now use forward-looking information to better inform their credit loss estimates. Many of the loss estimation techniques applied today will still be permitted, although the inputs to those techniques will change to reflect the full amount of expected credit losses. Organizations will continue to use judgment to determine which loss estimation method is appropriate for their circumstances. Additionally, the ASU amends the accounting for credit losses on available-for-sale debt securities and purchased financial assets with credit deterioration. For public companies, this update will be effective for interim and annual periods beginning after December 15, 2019. The Company is currently planning for the implementation of this accounting standard. It is too early to assess the impact that the guidance will have on the Company’s consolidated financial statements. In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (Topic 606): Summary and Amendments that Create Revenue from Contracts with Customers (Topic 606) and Other Assets and Deferred Costs—Contracts with Customers (Subtopic 340-40) . The guidance in this update supersedes the revenue recognition requirements in ASC Topic 605, Revenue Recognition, and most industry-specific guidance throughout the industry topics of the Codification. For public companies, this update will be effective for interim and annual periods beginning after December 15, 2017. The guidance does not apply to revenues associated with financial instruments, including loans and securities that are accounted for under U.S. GAAP. The Company does not expect the guidance to have a material impact on the Company's consolidated financial statements. In January 2017, the FASB issued ASU 2017-04, Intangibles-Goodwill and Other (Topic 350): Simplifying the Test for Goodwill Impairment . The guidance in this update eliminates the Step 2 from the goodwill impairment test. For public companies, this update will be effective for interim and annual periods beginning after December 15, 2019, with early adoption permitted for interim and annual goodwill impairment test with a measurement date after January 1, 2017. The Company does not expect the guidance to have a material impact on the Company's consolidated financial statements. 2. Dividends On February 8, 2017, the Company declared a cash dividend on its common stock, payable on May 15, 2017 to stockholders of record as of May 1, 2017, equal to $0.22 per share. 3. Earnings Per Share Earnings per share amounts were calculated using the weighted average shares outstanding during the periods presented. The weighted average outstanding shares for the three months ended March 31, 2017 and 2016 were 9,310,913. The Company had no potentially dilutive securities outstanding during the periods presented. 4. Off-Balance Sheet Arrangements The Company is party to financial instruments with off-balance sheet risk in the normal course of business. These financial instruments include commitments to extend credit and standby letters of credit. These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized in the balance sheet. No material changes in the Company’s off-balance sheet arrangements have occurred since December 31, 2016. 10 Table of Contents 5. Fair Value Measurements Assets and liabilities carried at fair value are required to be classified and disclosed according to the process for determining fair value. There are three levels of determining fair value. Level 1: Inputs to the valuation methodology are quoted prices, unadjusted, for identical assets or liabilities in active markets. A quoted price in an active market provides the most reliable evidence of fair value and shall be used to measure fair value whenever available. Level 2: Inputs to the valuation methodology include: quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability (such as interest rates, volatility, prepayment speeds, credit risk); or inputs derived principally from or can be corroborated by observable market data by correlation or other means. Level 3: Inputs to the valuation methodology are unobservable and significant to the fair value measurement. Level 3 assets and liabilities include financial instruments whose value is determined using discounted cash flow methodologies, as well as instruments for which the determination of fair value requires significant management judgment or estimation. The following table presents the balances of assets measured at fair value on a recurring basis by level as of March 31, 2017 and December 31, 2016. (in thousands) Description Total Level 1 Level 2 Level 3 U.S. government treasuries $ 4,405 $ 4,405 $ - $ - U.S. government agencies 109,413 - 109,413 - U.S. government mortgage-backed securities 81,769 - 81,769 - State and political subdivisions 261,635 - 261,635 - Corporate bonds 56,038 - 56,038 - Equity securities, other 3,093 29 3,064 - $ 516,353 $ 4,434 $ 511,919 $ - U.S. government treasuries $ 4,368 $ 4,368 $ - $ - U.S. government agencies 110,209 - 110,209 - U.S. government mortgage-backed securities 82,858 - 82,858 - State and political subdivisions 264,448 - 264,448 - Corporate bonds 51,184 - 51,184 - Equity securities, other 3,013 - 3,013 - $ 516,080 $ 4,368 $ 511,712 $ - Level 1 securities include U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets. U.S government mortgage-backed securities, state and political subdivisions, most corporate bonds and other equity securities are reported at fair value utilizing Level2 inputs. For these securities, the Company obtains fair value measurements from an independent pricing service. The fair value measurements consider observable data that may include dealer quotes, market spreads, cash flows, the U.S. Treasury yield curve, live trading levels, trade execution data, market consensus prepayment speeds, credit information and the security’s terms and conditions, among other things. 11 Table of Contents The Company's policy is to recognize transfers between levels at the end of each reporting period, if applicable. There were no transfers between levels of the fair value hierarchy during the three months ended March 31, 2017. Certain assets are measured at fair value on a nonrecurring basis; that is, they are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment).The following table presents the assets carried on the balance sheet (after specific reserves) by caption and by level within the valuation hierarchy as of March 31, 2017 and December 31, 2016. (in thousands) Description Total Level 1 Level 2 Level 3 Loans receivable $ 576 $ - $ - $ 576 Other real estate owned 543 - - 543 Total $ 1,119 $ - $ - $ 1,119 Loans receivable $ 683 $ - $ - $ 683 Other real estate owned 546 - - 546 Total $ 1,229 $ - $ - $ 1,229 Loans Receivable : Loans in the tables above consist of impaired credits held for investment. In accordance with the loan impairment guidance, impairment was measured based on the fair value of collateral less estimated selling costs for collateral dependent loans. Fair value for impaired loans is based upon appraised values of collateral adjusted for trends observed in the market. A valuation allowance was recorded for the excess of the loan’s recorded investment over the amounts determined by the collateral value method. This valuation allowance is a component of the allowance for loan losses. The Company considers these fair value measurements as level 3. Other Real Estate Owned: Other real estate owned in the table above consists of real estate obtained through foreclosure. Other real estate owned is recorded at fair value less estimated selling costs, at the date of transfer, with any impairment amount charged to the allowance for loan losses. Subsequent to the transfer, other real estate owned is carried at the lower of cost or fair value, less estimated selling costs, with any impairment amount recorded as a noninterest expense. The carrying value of other real estate owned is not re-measured to fair value on a recurring basis but is subject to fair value adjustments when the carrying value exceeds the fair value less estimated selling costs. Management uses appraised values and adjusts for trends observed in the market and for disposition costs in determining the value of other real estate owned. A valuation allowance was recorded for the excess of the asset’s recorded investment over the amount determined by the fair value, less estimated selling costs. This valuation allowance is a component of the allowance for other real estate owned. The valuation allowance was $321,000 as of March 31, 2017 and $331,000 as of December 31, 2016. The Company considers these fair value measurements as level 3. 12 Table of Contents The significant inputs used in the fair value measurements for Level 3 assets measured at fair value on a nonrecurring basis as of March 31, 2017 and December 31, 2016 are as follows: (in thousands) Estimated Valuation Range Fair Value Techniques Unobservable Inputs (Average) Impaired Loans $ 576 Evaluation of collateral Estimation of value NM* Other real estate owned $ 543 Appraisal Appraisal adjustment 6% - 8% (7%) Estimated Valuation Range Fair Value Techniques Unobservable Inputs (Average) Impaired Loans $ 683 Evaluation of collateral Estimation of value NM* Other real estate owned $ 546 Appraisal Appraisal adjustment 6% - 10% (8%) * Not Meaningful. Evaluations of the underlying assets are completed for each impaired loan with a specific reserve. The types of collateral vary widely and could include accounts receivables, inventory, a variety of equipment and real estate. Collateral evaluations are reviewed and discounted as appropriate based on knowledge of the specific type of collateral. In the case of real estate, an independent appraisal may be obtained. Types of discounts considered included aging of receivables, condition of the collateral, potential market for the collateral and estimated disposal costs. These discounts will vary from loan to loan, thus providing a range would not be meaningful. GAAP requires disclosure of the fair value of financial assets and financial liabilities, including those that are not measured and reported at fair value on a recurring basis or nonrecurring basis.The methodologies for estimating the fair value of financial assets and financial liabilities that are measured at fair value on a recurring or nonrecurring basis are discussed above.The methodologies for other financial assets and financial liabilities are discussed below. Fair value of financial instruments: Disclosure of fair value information about financial instruments, for which it is practicable to estimate that value, is required whether or not recognized in the consolidated balance sheets. In cases in which quoted market prices are not available, fair values are based on estimates using present value or other valuation techniques. Those techniques are significantly affected by the assumptions used, including the discount rate and estimate of future cash flows. In that regard, the derived fair value estimates cannot be substantiated by comparison to independent markets and, in many cases could not be realized in immediate settlement of the instruments. Certain financial instruments with a fair value that is not practicable to estimate and all non-financial instruments are excluded from the disclosure requirements. Accordingly, the aggregate fair value amounts presented do not necessarily represent the underlying value of the Company. The following disclosures represent financial instruments in which the ending balances at March 31, 2017and December 31, 2016 are not carried at fair value in their entirety on the consolidated balance sheets. Cash and due from banks and interest bearing deposits in financial institutions : The recorded amount of these assets approximates fair value. 13 Table of Contents Securities available-for-sale : Fair value measurement for Level 1 securities is based upon quoted prices. Fair value measurement for Level 2 securities are based upon quoted prices, if available. If quoted prices are not available, the Company obtains fair value measurements from an independent pricing service. The fair value measurements consider observable data that may include dealer quotes, market spreads, cash flows, the U.S. Treasury yield curve, live trading levels, trade execution data, market consensus prepayment speeds, credit information and the security’s terms and conditions, among other things. Level 1 securities include U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets. U.S government mortgage-backed securities, state and political subdivisions, some corporate bonds and other equity securities are reported at fair value utilizing Level2 inputs. Loans receivable : The fair value of loans is calculated by discounting scheduled cash flows through the estimated maturity using estimated market discount rates, which reflect the credit and interest rate risk inherent in the loan. The estimate of maturity is based on the historical experience, with repayments for each loan classification modified, as required, by an estimate of the effect of current economic and lending conditions. The effect of nonperforming loans is considered in assessing the credit risk inherent in the fair value estimate. Loans held for sale : The fair value of loans held for sale is based on prevailing market prices. Deposit s : Fair values of deposits with no stated maturity, such as noninterest-bearing demand deposits, savings and NOW accounts, and money market accounts, are equal to the amount payable on demand as of the respective balance sheet date. Fair values of certificates of deposit are based on the discounted value of contractual cash flows. The discount rate is estimated using the rates currently offered for deposits of similar remaining maturities. The fair value estimates do not include the benefit that results from the low-cost funding provided by the deposit liabilities compared to the cost of borrowing funds in the market. Securities sold under agreements to repurchase : The carrying amounts of securities sold under agreements to repurchase approximate fair value because of the generally short-term nature of the instruments. FHLB advances and other borrowings: Fair values of FHLB advances and other borrowings are estimated using discounted cash flow analysis based on interest rates currently being offered with similar terms. Accrued income receivable and accrued interest payable : The carrying amounts of accrued income receivable and accrued interest payable approximate fair value. Commitments to extend credit and standby letters of credit: The fair values of commitments to extend credit and standby letters of credit are based on fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreement and credit worthiness of the counterparties. The carrying value and fair value of the commitments to extend credit and standby letters of credit are not considered significant. Limitations : Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument. Because no market exists for a significant portion of the Company’s financial instruments, fair value estimates are based on judgments regarding future expected loss experience, current economic conditions, risk characteristics of various financial instruments, and other factors. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and, therefore, cannot be determined with precision. Changes in assumptions could significantly affect the estimates. 14 Table of Contents The estimated fair values of the Company’s financial instruments as described above as of March 31, 2017 and December 31, 2016 are as follows: (in thousands) Fair Value Estimated Estimated Hierarchy Carrying Fair Carrying Fair Level Amount Value Amount Value Financial assets: Cash and due from banks Level 1 $ 24,844 $ 24,844 $ 29,478 $ 29,478 Interest bearing deposits Level 1 49,362 49,362 31,737 31,737 Securities available-for-sale See previous table 516,353 516,353 516,080 516,080 Loans receivable, net Level 2 759,786 751,602 752,182 746,580 Loans held for sale Level 2 196 196 243 243 Accrued income receivable Level 1 7,271 7,271 7,769 7,769 Financial liabilities: Deposits Level 2 $ 1,141,672 $ 1,141,910 $ 1,109,409 $ 1,110,211 Securities sold under agreements to repurchase Level 1 50,373 50,373 58,337 58,337 FHLB advances Level 2 14,500 14,638 14,500 14,681 Other borrowings Level 2 13,000 13,306 13,000 13,386 Accrued interest payable Level 1 404 404 408 408 The methodologies used to determine fair value as of March 31, 2017 did not change from the methodologies described in the December 31, 2016 Annual Financial Statements. 15 Table of Contents 6. Debt and Equity Securities The amortized cost of securities available-for-sale and their fair values as of March 31, 2017 and December 31, 2016 are summarized below: (in thousands) 2017: Gross Gross Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value U.S. government treasuries $ 4,402 $ 20 $ ) $ 4,405 U.S. government agencies 109,256 595 ) 109,413 U.S. government mortgage-backed securities 81,195 887 ) 81,769 State and political subdivisions 260,853 2,109 ) 261,635 Corporate bonds 56,167 253 ) 56,038 Equity securities, other 3,079 14 - 3,093 $ 514,952 $ 3,878 $ ) $ 516,353 2016: Gross Gross Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value U.S. government treasuries $ 4,396 $ 18 $ ) $ 4,368 U.S. government agencies 110,372 540 ) 110,209 U.S. government mortgage-backed securities 82,279 1,018 ) 82,858 State and political subdivisions 265,204 1,660 ) 264,448 Corporate bonds 51,731 147 ) 51,184 Equity securities, other 3,013 - - 3,013 $ 516,995 $ 3,383 $ ) $ 516,080 The proceeds, gains and losses from securities available-for-sale are summarized as follows: (in thousands) Three Months Ended March 31, Proceeds from sales of securities available-for-sale $ 10,641 $ 12,365 Gross realized gains on securities available-for-sale 367 208 Gross realized losses on securities available-for-sale (2 ) (6 ) Tax provision applicable to net realized gains on securities available-for-sale 128 71 16 Table of Contents Unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position are summarized as of March 31, 2017 and December 31, 2016 are as follows: (in thousands) Less than 12 Months 12 Months or More Total 2017: Estimated Fair Value Unrealized Losses Estimated Fair Value Unrealized Losses Estimated Fair Value Unrealized Losses Securities available-for-sale: U.S. government treasuries $ 2,924 $ ) $ - $ - $ 2,924 $ ) U.S. government agencies 38,542 ) - - 38,542 ) U.S. government mortgage-backed securities 25,410 ) - - 25,410 ) State and political subdivisions 70,633 ) 7,284 ) 77,917 ) Corporate bonds 28,825 ) - - 28,825 ) $ 166,334 $ ) $ 7,284 $ ) $ 173,618 $ ) Less than 12 Months 12 Months or More Total 2016: Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Securities available-for-sale: U.S. government treasuries $ 2,893 $ ) $ - $ - $ 2,893 $ ) U.S. government agencies 48,225 ) - - 48,225 ) U.S. government mortgage-backed securities 33,753 ) - - 33,753 ) State and political subdivisions 125,558 ) 6,512 ) 132,070 ) Corporate bonds 35,703 ) - - 35,703 ) $ 246,132 $ ) $ 6,512 $ ) $ 252,644 $ ) Gross unrealized losses on debt securities totaled $2,477,000 as of March 31, 2017. These unrealized losses are generally due to changes in interest rates or general market conditions. In analyzing an issuer’s financial condition, management considers whether the securities are issued by the federal government or its agencies, state or political subdivision, or corporations. Management then determines whether downgrades by bond rating agencies have occurred, and reviews industry analysts’ reports. The Company’s procedures for evaluating investments in states, municipalities and political subdivisions include but are not limited to reviewing the offering statement and the most current available financial information, comparing yields to yields of bonds of similar credit quality, confirming capacity to repay, assessing operating and financial performance, evaluating the stability of tax revenues, considering debt profiles and local demographics, and for revenue bonds, assessing the source and strength of revenue structures for municipal authorities. These procedures, as applicable, are utilized for all municipal purchases and are utilized in whole or in part for monitoring the portfolio of municipal holdings. The Company does not utilize third party credit rating agencies as a primary component of determining if the municipal issuer has an adequate capacity to meet the financial commitments under the security for the projected life of the investment, and, therefore, does not compare internal assessments to those of the credit rating agencies. Credit rating downgrades are utilized as an additional indicator of credit weakness and as a reference point for historical default rates. Management concluded that the gross unrealized losses on debt securities were temporary. Due to potential changes in conditions, it is at least reasonably possible that changes in fair values and management’s assessments will occur in the near term and that such changes could materially affect the amounts reported in the Company’s financial statements. 17 Table of Contents 7. Loans Receivable and Credit Disclosures Activity in the allowance for loan losses, on a disaggregated basis, for the three months ended March 31, 2017 and 2016 is as follows: (in thousands) Three Months Ended March 31, 2017 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Balance, December 31, 2016 $ 908 $ 1,711 $ 3,960 $ 861 $ 1,728 $ 1,216 $ 123 $ 10,507 Provision (credit) for loan losses 24 6 316 37 74 ) 15 398 Recoveries of loans charged-off - 2 - - 1 - 3 6 Loans charged-off - (9 ) (9 ) Balance, March 31, 2017 $ 932 $ 1,719 $ 4,276 $ 898 $ 1,803 $ 1,142 $ 132 $ 10,902 Three Months Ended March 31, 2016 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Balance, December 31, 2015 $ 999 $ 1,806 $ 3,557 $ 760 $ 1,371 $ 1,256 $ 239 $ 9,988 Provision for loan losses ) ) 206 57 105 66 21 192 Recoveries of loans charged-off - 2 - - 1 - 1 4 Loans charged-off - ) - (5 ) ) Balance, March 31, 2016 $ 787 $ 1,757 $ 3,763 $ 817 $ 1,400 $ 1,322 $ 256 $ 10,102 Allowance for loan losses disaggregated on the basis of impairment analysis method as of March 31, 2017 and December 31, 2016 is as follows: (in thousands ) 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Individually evaluated for impairment $ 15 $ 68 $ - $ - $ 639 $ - $ 3 $ 725 Collectively evaluated for impairment 917 1,651 4,276 898 1,164 1,142 129 10,177 Balance March 31, 2017 $ 932 $ 1,719 $ 4,276 $ 898 $ 1,803 $ 1,142 $ 132 $ 10,902 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Individually evaluated for impairment $ - $ 76 $ - $ - $ 644 $ - $ - $ 720 Collectively evaluated for impairment 908 1,635 3,960 861 1,084 1,216 123 9,787 Balance December 31, 2016 $ 908 $ 1,711 $ 3,960 $ 861 $ 1,728 $ 1,216 $ 123 $ 10,507 18 Table of Contents Loans receivable disaggregated on the basis of impairment analysis method as of March 31, 2017 and December 31, 2016 is as follows (in thousands) : 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Individually evaluated for impairment $ 64 $ 607 $ 760 $ - $ 3,852 $ - $ 77 $ 5,360 Collectively evaluated for impairment 58,821 147,810 329,930 74,269 73,576 69,723 11,268 765,397 Balance March 31, 2017 $ 58,885 $ 148,417 $ 330,690 $ 74,269 $ 77,428 $ 69,723 $ 11,345 $ 770,757 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Individually evaluated for impairment $ - $ 660 $ 399 $ - $ 3,942 $ - $ 76 $ 5,077 Collectively evaluated for impairment 61,042 148,847 315,303 73,032 70,436 76,994 12,054 757,708 Balance December 31, 2016 $ 61,042 $ 149,507 $ 315,702 $ 73,032 $ 74,378 $ 76,994 $ 12,130 $ 762,785 A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payment of principal and interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due. The Company will apply its normal loan review procedures to identify loans that should be evaluated for impairment. 19 Table of Contents The following is a recap of impaired loans, on a disaggregated basis, as of March 31, 2017 and December 31, 2016: (in thousands) Unpaid Unpaid Recorded Principal Related Recorded Principal Related Investment Balance Allowance Investment Balance Allowance With no specific reserve recorded: Real estate - construction $ - $ - $ - $ - $ - $ - Real estate - 1 to 4 family residential 424 447 - 452 473 - Real estate - commercial 760 1,395 - 399 1,025 - Real estate - agricultural - Commercial 2,801 2,811 - 2,747 2,672 - Agricultural - Consumer and other 74 76 - 76 81 - Total loans with no specific reserve: 4,059 4,729 - 3,674 4,251 - With an allowance recorded: Real estate - construction 64 64 15 - - - Real estate - 1 to 4 family residential 183 335 68 208 360 76 Real estate - commercial - Real estate - agricultural - Commercial 1,051 1,064 639 1,195 1,286 644 Agricultural - Consumer and other 3 3 3 - - - Total loans with specific reserve: 1,301 1,466 725 1,403 1,646 720 Total Real estate - construction 64 64 15 - - - Real estate - 1 to 4 family residential 607 782 68 660 833 76 Real estate - commercial 760 1,395 - 399 1,025 - Real estate - agricultural - Commercial 3,852 3,875 639 3,942 3,958 644 Agricultural - Consumer and other 77 79 3 76 81 - $ 5,360 $ 6,195 $ 725 $ 5,077 $ 5,897 $ 720 20 Table of Contents The following is a recap of the average recorded investment and interest income recognized on impaired loans for the three months ended March 31, 2017 and 2016: (in thousands) Three Months Ended March 31, Average Interest Average Interest Recorded Income Recorded Income Investment Recognized Investment Recognized With no specific reserve recorded: Real estate - construction $ - $ - $ - $ - Real estate - 1 to 4 family residential 438 3 395 1 Real estate - commercial 580 - 481 - Real estate - agricultural - Commercial 2,774 - 11 - Agricultural - - 11 - Consumer and other 75 - 44 - Total loans with no specific reserve: 3,867 3 942 1 With an allowance recorded: Real estate - construction 32 - - - Real estate - 1 to 4 family residential 196 - 701 5 Real estate - commercial - - 51 - Real estate - agricultural - Commercial 1,123 - 460 - Agricultural - Consumer and other 2 - - - Total loans with specific reserve: 1,353 - 1,212 5 Total Real estate - construction 32 - - - Real estate - 1 to 4 family residential 634 3 1,096 6 Real estate - commercial 580 - 532 - Real estate - agricultural - Commercial 3,897 - 471 - Agricultural - - 11 - Consumer and other 77 - 44 - $ 5,220 $ 3 $ 2,154 $ 6 The interest foregone on nonaccrual loans for the three months ended March 31, 2017 and 2016 was approximately $98,000 and $39,000, respectively. The Company had loans meeting the definition of a troubled debt restructuring (TDR) of $3,662,000 as of March 31, 2017, all of which were included in impaired loans and nonaccrual loans. The Company had TDRs of $3,672,000 as of December 31, 2016, all of which were included in impaired and nonaccrual loans. 21 Table of Contents The following table sets forth information on the Company’s TDRs, on a disaggregated basis, occurring in the three months ended March 31, 2017 and 2016: ( dollars in thousands) Three Months Ended March 31, Pre-Modification Post-Modification Pre-Modification Post-Modification Outstanding Outstanding Outstanding Outstanding Number of Recorded Recorded Number of Recorded Recorded Contracts Investment Investment Contracts Investment Investment Real estate - construction - $ - $ - - $ - $ - Real estate - 1 to 4 family residential - Real estate - commercial - Real estate - agricultural - Commercial - Agricultural - Consumer and other - - - 3 70 70 - $ - $ - 3 $ 70 $ 70 During the three months ended March 31, 2017, the Company did not grant concessions to any borrowers that were experiencing financial difficulties. During the three months ended March 31, 2016, the Company granted concessions to borrowers experiencing financial difficulties for three loans. The three consumer loans were extended beyond normal terms at an interest rate below a market interest rate. The Company considers TDR loans to have payment default when it is past due 60 days or more. Three TDR loans modified during the twelve months ended March 31, 2017 had payment defaults. No TDR modified during the twelve months ended March 31, 2016 had payment defaults. There were no charge-offs related to TDRs for the three months ended March 31, 2017 and 2016. 22 Table of Contents An aging analysis of the recorded investments in loans, on a disaggregated basis, as of March 31, 2017 and December 31, 2016, is as follows: (in thousands) 90 Days 90 Days 30-89 or Greater Total or Greater Past Due Past Due Past Due Current Total Accruing Real estate - construction $ 64 $ - $ 64 $ 58,821 $ 58,885 $ - Real estate - 1 to 4 family residential 1,097 8 1,105 147,312 148,417 8 Real estate - commercial 1,676 391 2,067 328,623 330,690 - Real estate - agricultural - - - 74,269 74,269 - Commercial 288 38 326 77,102 77,428 - Agricultural 307 - 307 69,416 69,723 - Consumer and other 24 - 24 11,321 11,345 - $ 3,456 $ 437 $ 3,893 $ 766,864 $ 770,757 $ 8 90 Days 90 Days 30-89 or Greater Total or Greater Past Due Past Due Past Due Current Total Accruing Real estate - construction $ - $ - $ - $ 61,042 $ 61,042 $ - Real estate - 1 to 4 family residential 1,577 35 1,612 147,895 149,507 19 Real estate - commercial 1,420 - 1,420 314,282 315,702 - Real estate - agricultural - - - 73,032 73,032 - Commercial 84 747 831 73,547 74,378 - Agricultural - - - 76,994 76,994 - Consumer and other 36 3 39 12,091 12,130 3 $ 3,117 $ 785 $ 3,902 $ 758,883 $ 762,785 $ 22 23 Table of Contents The credit risk profile by internally assigned grade, on a disaggregated basis, as of March 31, 2017 and December 31, 2016 is as follows: (in thousands) Construction Commercial Agricultural Real Estate Real Estate Real Estate Commercial Agricultural Total Pass $ 55,209 $ 312,814 $ 52,236 $ 61,623 $ 44,967 $ 526,849 Watch 3,612 12,348 16,509 10,441 22,679 65,589 Special Mention - 199 3,285 - 69 3,553 Substandard - 4,569 2,239 1,512 1,994 10,314 Substandard-Impaired 64 760 - 3,852 14 4,690 $ 58,885 $ 330,690 $ 74,269 $ 77,428 $ 69,723 $ 610,995 Construction Commercial Agricultural Real Estate Real Estate Real Estate Commercial Agricultural Total Pass $ 57,420 $ 288,107 $ 51,720 $ 59,506 $ 57,415 $ 514,168 Watch 3,245 22,833 15,251 9,512 18,938 69,779 Special Mention - 204 4,228 96 75 4,603 Substandard 377 4,159 1,833 1,322 566 8,257 Substandard-Impaired - 399 - 3,942 - 4,341 $ 61,042 $ 315,702 $ 73,032 $ 74,378 $ 76,994 $ 601,148 The credit risk profile based on payment activity, on a disaggregated basis, as of March 31, 2017 and December 31, 2016 is as follows: 1-4 Family Residential Consumer Real Estate and Other Total Performing $ 147,802 $ 11,269 $ 159,071 Non-performing 615 76 691 $ 148,417 $ 11,345 $ 159,762 1-4 Family Residential Consumer Real Estate and Other Total Performing $ 148,828 $ 12,051 $ 160,879 Non-performing 679 79 758 $ 149,507 $ 12,130 $ 161,637 8. Goodwill Goodwill is not amortized but is evaluated for impairment at least annually. For income tax purposes, goodwill is amortized over fifteen years. 24 Table of Contents 9. Intangible assets The following sets forth the carrying amounts and accumulated amortization of the intangible assets at March 31, 2017 and December 31, 2016: (in thousands) Gross Accumulated Gross Accumulated Amount Amortization Amount Amortization Core deposit intangible asset $ 2,518 $ 1,643 $ 2,518 $ 1,563 Customer list 392 29 412 14 Total $ 2,910 $ 1,672 $ 2,930 $ 1,577 The weighted average life of the intangible assets is 3 years as of March 31, 2017 and December 31, 2016. The following sets forth the activity related to core deposit intangible assets for the three months ended March 31, 2017 and 2016: (in thousands) Three Months Ended March 31, Beginning intangible asset, net $ 1,353 $ 1,309 Adjustment to intangible asset ) - Amortization ) ) Ending intangible asset, net $ 1,238 $ 1,214 Estimated remaining amortization expense on core deposit intangible for the years ending December 31st is as follows: (in thousands) $ 260 307 184 127 127 121 112 $ 1,238 25 Table of Contents Pledged Collateral Related to Securities Sold Under Repurchase Agreements The following sets forth the pledged collateral at estimated fair value related to securities sold under repurchase agreements and term repurchase agreements as of March 31, 2017 and December 31, 2016: (in thousands) Remaining Contractual Maturity of the Agreements Overnight Greater than Total Overnight Greater than Total 90 days 90 days Securities sold under agreements to repurchase: U.S. government treasuries $ 1,481 $ - $ 1,481 $ 1,476 $ - $ 1,476 U.S. government agencies 46,641 - 46,641 46,557 - 46,557 U.S. government mortgage-backed securities 28,358 - 28,358 30,376 - 30,376 Total $ 76,480 $ - $ 76,480 $ 78,409 $ - $ 78,409 Term repurchase agreements (Other borrowings): U.S. government agencies $ - $ 15,126 $ 15,126 $ - $ 15,068 $ 15,068 U.S. government mortgage-backed securities - 331 331 - 354 354 Total $ - $ 15,457 $ 15,457 $ - $ 15,422 $ 15,422 Total pledged collateral $ 76,480 $ 15,457 $ 91,937 $ 78,409 $ 15,422 $ 93,831 In the event the repurchase agreements exceed the estimated fair value of the pledged securities available-for-sale, the Company has unpledged securities available-for-sale that may be pledged on the repurchase agreements. 26 Table of Contents 11 . Regulatory Matters The Company and the Banks capital amounts and ratios are as follows: ( dollars in thousands ) To Be Well Capitalized Under For Capital Prompt Corrective Actual Adequacy Purposes * Action Provisions Amount Ratio Amount Ratio Amount Ratio As of March 31, 2017: Total capital (to risk- weighted assets): Consolidated $ 171,517 % $ 93,147 % N/A N/A Boone Bank & Trust 15,116 16.7 8,375 $ 9,054 % First National Bank 79,307 14.8 49,695 53,724 10.0 Reliance State Bank 26,416 15.5 15,800 17,081 10.0 State Bank & Trust 20,200 16.4 11,410 12,335 10.0 United Bank & Trust 14,851 18.5 7,435 8,038 10.0 Tier 1 capital (to risk- weighted assets): Consolidated $ 160,080 % $ 73,007 % N/A N/A Boone Bank & Trust 14,204 15.7 6,564 $ 7,243 % First National Bank 73,337 13.7 38,950 42,979 8.0 Reliance State Bank 24,445 14.3 12,384 13,665 8.0 State Bank & Trust 18,656 15.1 8,943 9,868 8.0 United Bank & Trust 14,029 17.5 5,828 6,431 8.0 Tier 1 capital (to average- weighted assets): Consolidated $ 160,080 % $ 54,575 % N/A N/A Boone Bank & Trust 14,204 10.5 5,404 $ 6,756 % First National Bank 73,337 9.7 30,144 37,680 5.0 Reliance State Bank 24,445 11.8 8,258 10,323 5.0 State Bank & Trust 18,656 11.1 6,730 8,413 5.0 United Bank & Trust 14,029 12.5 4,496 5,620 5.0 Common equity tier 1 capital (to risk-weighted assets): Consolidated $ 160,080 % $ 57,902 % N/A N/A Boone Bank & Trust 14,204 15.7 5,206 $ 5,885 % First National Bank 73,337 13.7 30,891 34,920 6.5 Reliance State Bank 24,445 14.3 9,822 11,103 6.5 State Bank & Trust 18,656 15.1 7,092 8,017 6.5 United Bank & Trust 14,029 17.5 4,622 5,225 6.5 * These ratios for March 31, 2017 include a capital conservation buffer of 1.25%, except for the Tier 1 capital to average weighted assets ratios. 27 Table of Contents To Be Well Capitalized Under For Capital Prompt Corrective Actual Adequacy Purposes Action Provisions Amount Ratio Amount Ratio Amount Ratio As of December 31, 2016: Total capital (to risk- weighted assets): Consolidated $ 170,358 % $ 85,241 % N/A N/A Boone Bank & Trust 15,044 17.2 7,534 $ 8,735 % First National Bank 78,322 15.3 44,279 51,338 10.0 Reliance State Bank 26,095 14.1 15,927 18,466 10.0 State Bank & Trust 20,170 16.4 10,590 12,278 10.0 United Bank & Trust 14,897 19.2 6,684 7,749 10.0 Tier 1 capital (to risk- weighted assets): Consolidated $ 159,325 % $ 65,475 % N/A N/A Boone Bank & Trust 14,132 16.2 5,787 $ 6,988 % First National Bank 72,750 14.2 34,011 41,070 8.0 Reliance State Bank 24,139 13.1 12,234 14,773 8.0 State Bank & Trust 18,633 15.2 8,134 9,822 8.0 United Bank & Trust 14,078 18.2 5,134 6,199 8.0 Tier 1 capital (to average- weighted assets): Consolidated $ 159,325 % $ 53,316 % N/A N/A Boone Bank & Trust 14,132 10.2 5,529 $ 6,911 % First National Bank 72,750 10.0 29,077 36,347 5.0 Reliance State Bank 24,139 11.5 8,374 10,467 5.0 State Bank & Trust 18,633 11.6 6,449 8,061 5.0 United Bank & Trust 14,078 12.5 4,523 5,654 5.0 Common equity tier 1 capital (to risk-weighted assets): Consolidated $ 159,325 % $ 50,650 % N/A N/A Boone Bank & Trust 14,132 16.2 4,477 $ 5,678 % First National Bank 72,750 14.2 26,311 33,370 6.5 Reliance State Bank 24,139 13.1 9,464 12,003 6.5 State Bank & Trust 18,633 15.2 6,292 7,981 6.5 United Bank & Trust 14,078 18.2 3,972 5,037 6.5 * These ratios for December 31, 2016 include a capital conservation buffer of 0.625%, except for the Tier 1 capital to average weighted assets ratios. The Federal Reserve Board and the FDIC issued final rules implementing the Basel III regulatory capital framework and related Dodd-Frank Wall Street Reform and Consumer Protection Act changes in July 2013. The rules revise minimum capital requirements and adjust prompt corrective action thresholds. The final rules revise the regulatory capital elements, add a new common equity Tier I capital ratio, increase the minimum Tier 1 capital ratio requirements and implement a new capital conservation buffer. The rules also permit certain banking organizations to retain, through a one-time election, the existing treatment for accumulated other comprehensive income. The Company and the Banks have made the election to retain the existing treatment for accumulated other comprehensive income. The final rules took effect for the Company and the Banks on January 1, 2015, subject to a transition period for certain parts of the rules. 28 Table of Contents Beginning in 2016, an additional capital conservation buffer was added to the minimum requirements for capital adequacy purposes, subject to a three year phase-in period. The capital conservation buffer will be fully phased-in on January 1, 2019 at 2.5 percent. A banking organization with a conservation buffer of less than 2.5 percent (or the required phase-in amount in years prior to 2019) will be subject to limitations on capital distributions, including dividend payments and certain discretionary bonus payments to executive officers. At the present time, the ratios for the Company and the Banks are sufficient to meet the fully phased-in conservation buffer. 12. Subsequent Events Management evaluated subsequent events through the date the financial statements were issued. There were no significant events or transactions occurring after March 31, 2017, but prior to May 9, 2017, that provided additional evidence about conditions that existed at March 31, 2017. There were no other significant events or transactions that provided evidence about conditions that did not exist at March 31, 2017. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview Ames National Corporation (the “Company”) is a bank holding company established in 1975 that owns and operates five bank subsidiaries in central Iowa (the “Banks”). The following discussion is provided for the consolidated operations of the Company and its Banks, First National Bank, Ames, Iowa (First National), State Bank & Trust Co. (State Bank), Boone Bank & Trust Co. (Boone Bank), Reliance State Bank (Reliance Bank), and United Bank & Trust NA (United Bank). The purpose of this discussion is to focus on significant factors affecting the Company's financial condition and results of operations. The Company does not engage in any material business activities apart from its ownership of the Banks. Products and services offered by the Banks are for commercial and consumer purposes including loans, deposits and wealth management services. The Banks also offer investment services through a third-party broker-dealer. The Company employs fourteen individuals to assist with financial reporting, human resources, audit, compliance, marketing, technology systems, training and the coordination of management activities, in addition to 204 full-time equivalent individuals employed by the Banks. The Company’s primary competitive strategy is to utilize seasoned and competent Bank management and local decision making authority to provide customers with faster response times and more flexibility in the products and services offered. This strategy is viewed as providing an opportunity to increase revenues through creating a competitive advantage over other financial institutions. The Company also strives to remain operationally efficient to provide better profitability while enabling the Company to offer more competitive loan and deposit rates. The principal sources of Company revenues and cash flow are: (i) interest and fees earned on loans made by the Company and Banks; (ii) interest on fixed income investments held by the Company and Banks; (iii) fees on wealth management services provided by those Banks exercising trust powers; (iv) service fees on deposit accounts maintained at the Banks and (v) Merchant and card fees. The Company’s principal expenses are: (i) interest expense on deposit accounts and other borrowings; (ii) provision for loan losses; (iii) salaries and employee benefits; (iv) data processing costs associated with maintaining the Banks’ loan and deposit functions; (v) occupancy expenses for maintaining the Bank’s facilities; and (vi) professional fees. The largest component contributing to the Company’s net income is net interest income, which is the difference between interest earned on earning assets (primarily loans and investments) and interest paid on interest bearing liabilities (primarily deposits and other borrowings). One of management’s principal functions is to manage the spread between interest earned on earning assets and interest paid on interest bearing liabilities in an effort to maximize net interest income while maintaining an appropriate level of interest rate risk. 29 Table of Contents The Company had net income of $3,610,000, or $0.39 per share, for the three months ended March 31, 2017, compared to net income of $3,807,000, or $0.41 per share, for the three months ended March 31, 2016. Total equity capital as of March 31, 2017 totaled $168.1 million or 12.0% of total assets. The decrease in quarterly earnings can be primarily attributed to a higher provision for loan losses and increases in interest expense, offset in part by an increase in loan interest income. Net loan charge-offs totaled $3,000 and $78,000 for the three months ended March 31, 2017 and 2016, respectively. The provision for loan losses totaled $398,000 and $192,000 for the three months ended March 31, 2017 and 2016, respectively. The following management discussion and analysis will provide a review of important items relating to: ●
